DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Paragraph [0021], Line 1-2, recites “Although the microgrid 150-1 is depicted in detail in Figure 1 as described herein, the microgrids 150-2 through 150-X are analogous to the microgrid 150-1”, however, “microgrid 150-1” is not labeled/shown in Figure1.
Paragraph [0022], Line 4, recites “local grid 132”, however, in Figure 1, local grid and MID are both labeled 134, and 132 is not labeled.
Paragraph [0027], Line 2, recites “bus 124”, however it is not shown in Figure 1.
Paragraph [0061], Line 1, recites "Figure 5 is a flow diagram of method 500" however, "method 500" is not it is not labeled in Figure 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “134” has been used to designate both microgrid interconnect device (MID) and local grid.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In Paragraph [0067], Line 5-6, “K-matrix (i.e., whether that is more than a single segment remaining in the analysis" should read "K-matrix (i.e., whether that is more than a single segment remaining in the analysis)".  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Independent Claim 1, at step 1, the claim recites a method comprising series of steps (calculating, comparing, reducing), and therefore is a process, which is a statutory category of invention.
At step 2A, prong one, the claim recites “calculating at least one unconstrained optimal net intertie target”, “calculating… optimal scheduled current to achieve at least one unconstrained optimal net intertie target”, “calculating, using the optimal scheduled currents and a plurality of stress coefficients, net scheduled current”, “comparing the net scheduled currents to corresponding stress thresholds to identify any stress violations”, “reducing, when the comparing step identifies one or more stress violations, the optimal scheduled current for one or more resources, of the plurality of resources, contributing to the one or more stress violations”, and “calculating, when the comparing step identifies the one or more stress violations, updated optimal scheduled current for one or more resources, of the plurality of resources, not contributing to the one or more stress violations”.
The limitation of “calculating at least one unconstrained optimal net intertie target” covers performance of the limitation of mathematical calculations but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being mathematical concepts. For example, calculating net intertie is described in Paragraph [0040], “At step 506 (corresponding to state 302 in the state diagram 300), all local network constraints are ignored and the economically optimal power flows for the area (which may also be referred to as the unconstrained net intertie targets or the unconstrained net intertie schedules) are calculated. For example, in the exemplary embodiment previously described with respect to FIG. 2, the optimal power flow for the area is determined to be 0 A”, which in context of this claim encompasses mathematical calculations.
The limitation of “calculating… optimal schedule current” covers performance of the limitation of mathematical calculations but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being mathematical concepts. For example, calculating optimal schedule current is described in Paragraph [0064], “At step 508 (corresponding to state 302 in the state diagram 300), the optimal dispatch from each resource in the area (which may also be referred to as the scheduled current for each resource) is computed to achieve the economically optimal power flows for the area. For example, in the exemplary embodiment previously described with respect to FIG. 2, the optimal dispatches for resources 1, 2 and 3 are computed as +20 A, +30 A, and −50 A, respectively”, which in context of this claim encompasses mathematical calculations.
The limitation of “calculating, using the optimal scheduled currents and a plurality of stress coefficients, net scheduled current” covers performance of the limitation of mathematical calculations but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being mathematical concepts. For example, stress coefficients are part of a matrix as described in Paragraph [0062], “At step 504, a stress coefficient matrix is derived for an area of a power distribution network. The stress coefficient matrix, which may also be referred to herein as a “K-matrix”, comprises information on the contribution current injection on each bus has to the overall current on each segment of the power network is derived for the area. As previously described, the K-matrix is an M×N matrix where M is the number of segments in the system area (the number of power line segments) and N is the number of buses on the system area with a current injection. One example of a K-matrix is shown above in Equation (1)”, which in the context of this claim encompasses mathematical calculations.
The limitation of “comparing the net scheduled currents to corresponding stress thresholds to identify any stress violations”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, comparing is described in Paragraph [0066], “At step 512 (corresponding to state 306 in the state diagram 300), a determination is made whether any of the calculated currents for the power line segments exceed corresponding stress thresholds. The determination may be made by comparing the computed optimal current on each segment to allowable current levels. In some embodiments, one or more of the allowable levels (i.e., stress thresholds) may be based on a dynamic limit calculation; for example, one or more of the allowable levels may be time dependent, temperature dependent, or the like”, which in the context of this claim, encompasses an observation, evaluation, judgement, and/or opinion.
The limitation of “reducing, when the comparing step identifies one or more stress violations, the optimal scheduled current for one or more resources, of the plurality of resources, contributing to the one or more stress violations” covers performance of the limitation of mathematical calculations but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being mathematical concepts. For example, Paragraph [0040] “If the tertiary controller calculates scheduled interties which violate any stress thresholds, then the scheduled currents in one or more of the resources (which may include both current generators and loads) contributing stress current must be reduced and we must re-do the tertiary optimization”, which shows scheduled interties are being calculated and then reduced when violating stress threshold, which is part of the calculation, and therefore in the context of this claim encompasses mathematical calculations.
The limitation of “calculating, when the comparing step identifies the one or more stress violations, updated optimal scheduled current for one or more resources, of the plurality of resources, not contributing to the one or more stress violations” covers performance of the limitation of mathematical calculations but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being mathematical concepts. For example, updated optimal scheduled current is described in Paragraph [0066], “ If the result of the determination is no, that none of the calculated scheduled currents violate corresponding stress thresholds, the method 500 proceeds to step 524 where the calculated optimal resource dispatches are scheduled for implementation in accordance with the tertiary control for the area. For example, commands for implementing the optimal dispatches (i.e., the intertie schedules) may be transmitted to the controllable current generating/consuming resources of the microgrid member 152-1, such as the power conditioners 110, the generator 130, and the smart loads 118”, which in the context of this claim encompasses mathematical calculations.
At step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim recites “a method for tertiary control with over-current protection”, “…to achieve at least one unconstrained optimal net intertie target”.
The limitation of “a method for tertiary control with over-current protection” is implemented using processor (Instant application Paragraph [0061]), which is recited at a high level of generality that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.059h)).
At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “method for tertiary control with over-current protection” amount to no more than mere instruction to apply an exception using generic computer components cannot provide an inventive concept.
Considering the additional element individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Regarding Independent Claim 8, this claim recites substantively the same abstract idea identified in claim 1 above; and recites substantively similar additional elements (“An apparatus for tertiary control with over-current protection, comprising: a controller, comprising at least one processor, for:” performing the abstract idea) and is ineligible for the same reasons as those indicated in the analysis of claim 1 above.

Regarding Independent Claim 15, this claim recites substantively the same abstract idea identified in claim 1 above; and recites substantively similar additional elements (“A computer readable medium comprising a program that, when executed by a processor, performs a method for tertiary control with over-current protection, the method comprising:” the abstract idea) and is ineligible for the same reasons as those indicated in the analysis of claim 1 above.

Regarding Dependent Claim 2, the additional limitations of “determining a first net intertie target for a first area comprising the one or more resources contributing to the one or more stress violations; and determining a second net intertie target for a second area comprising the one or more resources not contributing to the one of more stress violations” are further mathematical calculations; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 3, the additional limitations of “wherein the updated optimal scheduled current is calculated to achieve the second net intertie target” are further mathematical calculations; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 4, the additional limitations of “wherein net current for the first and the second net intertie targets is equal to net current for the at least one unconstrained optimal net intertie target” merely defines abstract query information. Thus this claim recites an abstract idea.

Regarding Dependent Claim 5, the additional limitations of “wherein the first net intertie target is equal to a stress threshold corresponding to the one or more stress violations” merely defines abstract query information. Thus this claim recites an abstract idea.

Regarding Dependent Claim 6, the additional limitations of “wherein the plurality of stress coefficients are in the form an M×N matrix where M is the number of power line segments in the area and N is the number of buses in the area with a current injection” merely defines abstract query information. Thus this claim recites an abstract idea.

Regarding Dependent Claim 7, the additional limitations of “wherein one or more of the corresponding stress thresholds is based on a dynamic limit calculation” are further mathematical calculations; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claims 9-14, and 16-20, the additional limitations are rejected for the same reasons as those indicated in the analysis of claims 2-7 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over BENNETT et al. WO 2019/136161 (hereinafter "BENNETT") in view of ALIZADEH-MOUSAVI et al. WO 2019/053588 (hereinafter “ALIZADEH-MOUSAVI”).
Regarding claim 1, BENNETT teaches A method for tertiary control with over-current protection (Paragraph [0059] "supply controller 1210 may coordinate with energy storage 1208 to supplement the power from power supply 1204 and maintain the supply voltage at a desired level. Supply controller 1210 can contain a protection device that operates in a manner similar to that described herein for the protection devices 110 and 700. The supply controller 1210 may also perform other functions known in the art to regulate the power, voltage, and current that flows between the supply network 1202 and the load networks 1220 and 1260", wherein regulating power, voltage, and current is interpreted as tertiary control and protection device are the over-current/fault protection), comprising:
calculating at least one unconstrained optimal net intertie target for an area of a power distribution network (Paragraph [0062] “The load network 120 may employ the energy storage unit 128 and load controller 130 to maintain power flow at stable levels. The energy storage unit 128 may supplement the current flow to maintain a current level of Ii into the load network 120 according to a command from load controller 130 based on a preprogrammed load curve”, wherein maintaining power flow at stable levels is interpreted as net intertie target, and based on preprogrammed load curve is interpreted as a calculation, and Paragraph [0073]);
calculating, for each resource of a plurality of resources within the area, optimal scheduled current (Paragraph [0071] "FIGS. 3 and 15 show examples of a preprogrammed load curve 300 that may be used by the load controller 130 to draw current from the supply network 102. The preprogrammed load curve 300 is based on usage by the load 140 and changes by specific amp increments with specific ramp rates. The preprogrammed load curve 300 specifies protocols following specific ramp rates and in some cases strategic current setpoints (also referred to as specific load levels) for receiving current from the supply network 102", wherein preprogrammed load curve is the optimal scheduled current, and preprogrammed is interpreted as calculation, and Paragraph [0062] and [0073]) to achieve the at least one unconstrained optimal net intertie target (Paragraph [0062] “The load network 120 may employ the energy storage unit 128 and load controller 130 to maintain power flow at stable levels. The energy storage unit 128 may supplement the current flow to maintain a current level of Ii into the load network 120 according to a command from load controller 130 based on a preprogrammed load curve”, wherein maintaining power flow at stable levels is interpreted as net intertie target, and based on preprogrammed load curve is interpreted as a calculation, and Paragraph [0073]);
comparing the net scheduled currents to corresponding stress thresholds to identify any stress violations (Paragraph [0086] "The protection may be triggered based on inconsistencies with a threshold of variances in the current levels, shape, and/or ramp rate as determined by the preprogrammed load curves. This threshold of variance may be determined based on each independent load curve or can be based on when the threshold of variance is exceeded by more than one, or all, of the load network preprogrammed load curves in the system", wherein threshold is the stress threshold, and inconsistencies are the stress violations);
reducing, when the comparing step identifies one or more stress violations, the optimal scheduled current for one or more resources, of the plurality of resources, contributing to the one or more stress violations (Paragraph [0074] "The energy storage unit 128 in combination with the storage controller may reduce variation in the currents demanded by the load network by compensating for fluctuations in the power demanded by the load 140"); and
calculating, when the comparing step identifies the one or more stress violations, updated optimal scheduled current for one or more resources, of the plurality of resources, not contributing to the one or more stress violations (Paragraph [0076] "The preprogrammed load curve 400 specifies protocols following specific ramp rates and in some cases strategic current setpoints (also referred to as specific load levels) for receiving current from the supply network 102" and "The load controller 170 may be a constant current device such that when the load requires changes in power, the power is provided or absorbed by the energy storage unit 168 so that the supply network can ramp to the new appropriate setpoint. The energy storage unit 168 and the storage controller 166 may manage variation of the currents received by the load network 160 by compensating for fluctuations in the power demanded by the load 180", wherein new setpoint and power being provided is interpreted as updating optimal scheduled current, and wherein current from the supply network is determined by an algorithm: Paragraph [0077] “The actual current drawn from the supply network 102 by the load controller 170 may be determined by an algorithm that senses a variety of parameters such as the draw of the load 180, the state of charge of the energy storage unit 168, and the time of day” thus, algorithm is interpreted as a calculation, and Paragraph [0073]).
BENNETT does not explicitly teach calculating, using the optimal scheduled currents and a plurality of stress coefficients, net scheduled current for each power line segment within the area;
However, ALIZADEH-MOUSAVI teaches calculating, using the optimal scheduled currents (Page 5, Line 14-17 “The current sensitivity coefficients are calculated using timestamped current intensity measurements provided by a plurality of metering units. The incidence matrix of the graph representing the connectivity of the electric power network can then be inferred from the sensitivity coefficients”, wherein timestamped current intensity measurements are interpreted as optimal scheduled currents) and a plurality of stress coefficients (Page 4, Line 7-11, "The connectivity or topology of the network can be represented in the form of a graph, wherein each node of the graph represents one of the physical nodes and each edge of the graph represents a power line (or branch). A particular type of matrix, called an incidence matrix, is commonly used to represent the graph of an electric power network", wherein the matrix is interpreted as stress coefficients), net scheduled current for each power line segment within the area (Page 28, Line 5-12, "IV. perform a Maximum Likelihood Estimation (MLE) of the current-power sensitivity coefficients  KlPt j linking current variations A/^t) measured at each measuring node (N1 1 , ..., N14) to the nodal power variations  AP;(t) at all measuring nodes as compiled during step III, while taking into account negative first-order serial correlation between error terms corresponding to discrepancies between the actual current variations (A/i(t)) and the variations predicted by the Maximum Likelihood Estimation, and obtain a current-power sensitivity coefficient matrix KIP^,", wherein MLE prediction is interpreted as calculating net scheduled current, and nodes are the power line segments);
BENNETT and ALIZADEH-MOUSAVI are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to power grid system.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above method for tertiary control, as taught by BENNETT, and incorporating calculating net scheduled current, as taught by ALIZADEH-MOUSAVI.
One of ordinary skill in the art would have been motivated to improve Page 30, Line 9-10 “predicting the values of variations of the intensity of the current measured by all seven metering units”, wherein Page 30, Line 15-17 “for each node, we selected the metering unit arranged to measure the current flowing into, or out of, said node through the branch arranged upstream from the node”, as suggested by ALIZADEH-MOUSAVI.

Regarding claim 2, BENNETT and ALIZADEH-MOUSAVI teaches all of the features with respect to claim 1 as outlined above.
BENNET further teaches further comprising: determining a first net intertie target for a first area comprising the one or more resources contributing to the one or more stress violations (Paragraph [00108] "A GFI fault can be detected by analyzing the flow of electricity at a point where the inverter connects to the load 140 or 160. In this example, ground faults result in current flowing from the inverter 802 output to the ground via the fault and returning through the grounding terminal of the inverter 802", wherein current flowing is the first net intertie target, and inverter connected to load 140 or 160 is an area, and fault is occurred when a threshold is exceeded (see Paragraph [0086]); and
determining a second net intertie target for a second area comprising the one or more resources not contributing to the one of more stress violations (Paragraph [0016] "The system may further comprise a load controller that controls current flow with a current level of Ii into a load network that provides power to one or more loads from the at least a portion of the supply network according to a preprogrammed load curve" wherein preprogrammed load curve is when loads are not contributing to stress violations, and loads can be interpreted as second area, which is described in more detail in Paragraph [0062], which shows various loads, and current flow according to preprogrammed load curve is the second net intertie since the flow of current/power is programmed to follow the load curve, and Paragraph [0077] “The load controller 170 may act as a constant current load at its various setpoints. For example, the load controller 170 can be configured to request 3 amps from the supply network 102 over a wide range of DC network voltages. As other loads ramp up, the voltage drops on the system, which typically increases all load currents. In this system design, the load may be seen as a constant current or a known ramping current to a new setpoint”, wherein request from the supply network is interpreted as determining a second net intertie in order to follow the preprogrammed load curve).

Regarding claim 3, BENNETT and ALIZADEH-MOUSAVI teaches all of the features with respect to claim 2 as outlined above.
BENNETT further teaches wherein the updated optimal scheduled current is calculated to achieve the second net intertie target (Paragraph [0076] "The preprogrammed load curve 400 specifies protocols following specific ramp rates and in some cases strategic current setpoints (also referred to as specific load levels) for receiving current from the supply network 102" and "The load controller 170 may be a constant current device such that when the load requires changes in power, the power is provided or absorbed by the energy storage unit 168 so that the supply network can ramp to the new appropriate setpoint. The energy storage unit 168 and the storage controller 166 may manage variation of the currents received by the load network 160 by compensating for fluctuations in the power demanded by the load 180", wherein new setpoint and power being provided is interpreted as updating optimal scheduled current, and managing currents for fluctuations is interpreted as the second net intertie target).

Regarding claim 4, BENNETT and ALIZADEH-MOUSAVI teaches all of the features with respect to claim 2 as outlined above.
BENNETT further teaches wherein net current for the first and the second net intertie targets is equal to net current for the at least one unconstrained optimal net intertie target (Paragraph [00108] In normal, not faulted conditions, the current flowing through the ground is zero and the algebraic sum of the current flowing through the terminals should be zero", wherein current being zero is the optimal net intertie target, and the current flows to ground and terminals are the net current for the first and second net intertie).

Regarding claim 5, BENNETT and ALIZADEH-MOUSAVI teaches all of the features with respect to claim 2 as outlined above.
BENNETT further teaches wherein the first net intertie target is equal to a stress threshold corresponding to the one or more stress violations (Paragraph [0086] "This threshold of variance may be determined based on each independent load curve or can be based on when the threshold of variance is exceeded by more than one, or all, of the load network preprogrammed load curves in the system", wherein determining threshold based on independent load curve is interpreted as first net intertie target being equal to stress threshold).

Regarding claim 6, BENNETT and ALIZADEH-MOUSAVI teaches all of the features with respect to claim 1 as outlined above.
ALIZADEH-MOUSAVI further teaches wherein the plurality of stress coefficients are in the form an M×N matrix where M is the number of power line segments in the area and N is the number of buses in the area with a current injection (Page 7, Line 14-16 "In the case of Figure 2, the network incidence matrix is a 4 x 3 matrix, where 4 stands for the number of nodes and 3 stands for the number of branches between the nodes", and Page 4, Line 7-10 "wherein each node of the graph represents one of the physical nodes and each edge of the graph represents a power line (or branch)", and nodes are buses (see Page 2, Line 6-8)).

Regarding claim 7, BENNETT and ALIZADEH-MOUSAVI teaches all of the features with respect to claim 1 as outlined above.
BENNETT further teaches wherein one or more of the corresponding stress thresholds is based on a dynamic limit calculation (Paragraph [0086] "This threshold of variance may be determined based on each independent load curve or can be based on when the threshold of variance is exceeded by more than one, or all, of the load network preprogrammed load curves in the system", wherein preprogrammed load curves are interpreted as dynamic limit calculation).

Regarding claim 8, BENNETT teaches an apparatus for tertiary control with over-current protection, comprising: a controller (Paragraph [0059] "supply controller 1210 may coordinate with energy storage 1208 to supplement the power from power supply 1204 and maintain the supply voltage at a desired level. Supply controller 1210 can contain a protection device that operates in a manner similar to that described herein for the protection devices 110 and 700. The supply controller 1210 may also perform other functions known in the art to regulate the power, voltage, and current that flows between the supply network 1202 and the load networks 1220 and 1260", wherein regulating power, voltage, and current is interpreted as tertiary control and protection device are the over-current/fault protection), comprising at least one processor (Paragraph [0018] "The application also discloses a system where the load controller comprises a voltage sensor, a processor"), for:
calculating at least one unconstrained optimal net intertie target for an area of a power distribution network (Paragraph [0062] “The load network 120 may employ the energy storage unit 128 and load controller 130 to maintain power flow at stable levels. The energy storage unit 128 may supplement the current flow to maintain a current level of Ii into the load network 120 according to a command from load controller 130 based on a preprogrammed load curve”, wherein maintaining power flow at stable levels is interpreted as net intertie target, and based on preprogrammed load curve is interpreted as a calculation, and Paragraph [0073]);
calculating, for each resource of a plurality of resources within the area, optimal scheduled current (Paragraph [0071] "FIGS. 3 and 15 show examples of a preprogrammed load curve 300 that may be used by the load controller 130 to draw current from the supply network 102. The preprogrammed load curve 300 is based on usage by the load 140 and changes by specific amp increments with specific ramp rates. The preprogrammed load curve 300 specifies protocols following specific ramp rates and in some cases strategic current setpoints (also referred to as specific load levels) for receiving current from the supply network 102", wherein preprogrammed load curve is the optimal scheduled current, and preprogrammed is interpreted as calculation, and Paragraph [0062] and [0073]) to achieve the at least one unconstrained optimal net intertie target (Paragraph [0062] “The load network 120 may employ the energy storage unit 128 and load controller 130 to maintain power flow at stable levels. The energy storage unit 128 may supplement the current flow to maintain a current level of Ii into the load network 120 according to a command from load controller 130 based on a preprogrammed load curve”, wherein maintaining power flow at stable levels is interpreted as net intertie target, and based on preprogrammed load curve is interpreted as a calculation, and Paragraph [0073]);
comparing the net scheduled currents to corresponding stress thresholds to identify any stress violations (Paragraph [0086] "The protection may be triggered based on inconsistencies with a threshold of variances in the current levels, shape, and/or ramp rate as determined by the preprogrammed load curves. This threshold of variance may be determined based on each independent load curve or can be based on when the threshold of variance is exceeded by more than one, or all, of the load network preprogrammed load curves in the system", wherein threshold is the stress threshold, and inconsistencies are the stress violations);
reducing, when the comparing step identifies one or more stress violations, the optimal scheduled current for one or more resources, of the plurality of resources, contributing to the one or more stress violations (Paragraph [0074] "The energy storage unit 128 in combination with the storage controller may reduce variation in the currents demanded by the load network by compensating for fluctuations in the power demanded by the load 140"); and
calculating, when the comparing step identifies the one or more stress violations, updated optimal scheduled current for one or more resources, of the plurality of resources, not contributing to the one or more stress violations (Paragraph [0076] "The preprogrammed load curve 400 specifies protocols following specific ramp rates and in some cases strategic current setpoints (also referred to as specific load levels) for receiving current from the supply network 102" and "The load controller 170 may be a constant current device such that when the load requires changes in power, the power is provided or absorbed by the energy storage unit 168 so that the supply network can ramp to the new appropriate setpoint. The energy storage unit 168 and the storage controller 166 may manage variation of the currents received by the load network 160 by compensating for fluctuations in the power demanded by the load 180", wherein new setpoint and power being provided is interpreted as updating optimal scheduled current, and wherein current from the supply network is determined by an algorithm: Paragraph [0077] “The actual current drawn from the supply network 102 by the load controller 170 may be determined by an algorithm that senses a variety of parameters such as the draw of the load 180, the state of charge of the energy storage unit 168, and the time of day” thus, algorithm is interpreted as a calculation, and Paragraph [0073]).
BENNETT does not explicitly teach calculating, using the optimal scheduled currents and a plurality of stress coefficients, net scheduled current for each power line segment within the area;
However, ALIZADEH-MOUSAVI teaches calculating, using the optimal scheduled currents (Page 5, Line 14-17 “The current sensitivity coefficients are calculated using timestamped current intensity measurements provided by a plurality of metering units. The incidence matrix of the graph representing the connectivity of the electric power network can then be inferred from the sensitivity coefficients”, wherein timestamped current intensity measurements are interpreted as optimal scheduled currents) and a plurality of stress coefficients (Page 4, Line 7-11, "The connectivity or topology of the network can be represented in the form of a graph, wherein each node of the graph represents one of the physical nodes and each edge of the graph represents a power line (or branch). A particular type of matrix, called an incidence matrix, is commonly used to represent the graph of an electric power network", wherein the matrix is interpreted as stress coefficients), net scheduled current for each power line segment within the area (Page 28, Line 5-12, "IV. perform a Maximum Likelihood Estimation (MLE) of the current-power sensitivity coefficients  KlPt j linking current variations A/^t) measured at each measuring node (N1 1 , ..., N14) to the nodal power variations  AP;(t) at all measuring nodes as compiled during step III, while taking into account negative first-order serial correlation between error terms corresponding to discrepancies between the actual current variations (A/i(t)) and the variations predicted by the Maximum Likelihood Estimation, and obtain a current-power sensitivity coefficient matrix KIP^,", wherein MLE prediction is interpreted as calculating net scheduled current, and nodes are the power line segments);
BENNETT and ALIZADEH-MOUSAVI are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to power grid system.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above method for tertiary control, as taught by BENNETT, and incorporating calculating net scheduled current, as taught by ALIZADEH-MOUSAVI.
One of ordinary skill in the art would have been motivated to improve Page 30, Line 9-10 “predicting the values of variations of the intensity of the current measured by all seven metering units”, wherein Page 30, Line 15-17 “for each node, we selected the metering unit arranged to measure the current flowing into, or out of, said node through the branch arranged upstream from the node”, as suggested by ALIZADEH-MOUSAVI.

Regarding claim 9, BENNETT and ALIZADEH-MOUSAVI teaches all of the features with respect to claim 8 as outlined above.
BENNET further teaches wherein the controller further: determining a first net intertie target for a first area comprising the one or more resources contributing to the one or more stress violations (Paragraph [00108] "A GFI fault can be detected by analyzing the flow of electricity at a point where the inverter connects to the load 140 or 160. In this example, ground faults result in current flowing from the inverter 802 output to the ground via the fault and returning through the grounding terminal of the inverter 802", wherein current flowing is the first net intertie target, and inverter connected to load 140 or 160 is an area, and fault is occurred when a threshold is exceeded (see Paragraph [0086]); and
determining a second net intertie target for a second area comprising the one or more resources not contributing to the one of more stress violations (Paragraph [0016] "The system may further comprise a load controller that controls current flow with a current level of Ii into a load network that provides power to one or more loads from the at least a portion of the supply network according to a preprogrammed load curve" wherein preprogrammed load curve is when loads are not contributing to stress violations, and loads can be interpreted as second area, which is described in more detail in Paragraph [0062], which shows various loads, and current flow according to preprogrammed load curve is the second net intertie since the flow of current/power is programmed to follow the load curve, and Paragraph [0077] “The load controller 170 may act as a constant current load at its various setpoints. For example, the load controller 170 can be configured to request 3 amps from the supply network 102 over a wide range of DC network voltages. As other loads ramp up, the voltage drops on the system, which typically increases all load currents. In this system design, the load may be seen as a constant current or a known ramping current to a new setpoint”, wherein request from the supply network is interpreted as determining a second net intertie in order to follow the preprogrammed load curve).

Regarding claim 10, BENNETT and ALIZADEH-MOUSAVI teaches all of the features with respect to claim 9 as outlined above.
BENNETT further teaches wherein the updated optimal scheduled current is calculated to achieve the second net intertie target (Paragraph [0076] "The preprogrammed load curve 400 specifies protocols following specific ramp rates and in some cases strategic current setpoints (also referred to as specific load levels) for receiving current from the supply network 102" and "The load controller 170 may be a constant current device such that when the load requires changes in power, the power is provided or absorbed by the energy storage unit 168 so that the supply network can ramp to the new appropriate setpoint. The energy storage unit 168 and the storage controller 166 may manage variation of the currents received by the load network 160 by compensating for fluctuations in the power demanded by the load 180", wherein new setpoint and power being provided is interpreted as updating optimal scheduled current, and managing currents for fluctuations is interpreted as the second net intertie target).

Regarding claim 11, BENNETT and ALIZADEH-MOUSAVI teaches all of the features with respect to claim 9 as outlined above.
BENNETT further teaches wherein net current for the first and the second net intertie targets is equal to net current for the at least one unconstrained optimal net intertie target (Paragraph [00108] In normal, not faulted conditions, the current flowing through the ground is zero and the algebraic sum of the current flowing through the terminals should be zero", wherein current being zero is the optimal net intertie target, and the current flows to ground and terminals are the net current for the first and second net intertie).

Regarding claim 12, BENNETT and ALIZADEH-MOUSAVI teaches all of the features with respect to claim 9 as outlined above.
BENNETT further teaches wherein the first net intertie target is equal to a stress threshold corresponding to the one or more stress violations (Paragraph [0086] "This threshold of variance may be determined based on each independent load curve or can be based on when the threshold of variance is exceeded by more than one, or all, of the load network preprogrammed load curves in the system", wherein determining threshold based on independent load curve is interpreted as first net intertie target being equal to stress threshold).

Regarding claim 13, BENNETT and ALIZADEH-MOUSAVI teaches all of the features with respect to claim 8 as outlined above.
ALIZADEH-MOUSAVI further teaches wherein the plurality of stress coefficients are in the form an M×N matrix where M is the number of power line segments in the area and N is the number of buses in the area with a current injection (Page 7, Line 14-16 "In the case of Figure 2, the network incidence matrix is a 4 x 3 matrix, where 4 stands for the number of nodes and 3 stands for the number of branches between the nodes", and Page 4, Line 7-10 "wherein each node of the graph represents one of the physical nodes and each edge of the graph represents a power line (or branch)", and nodes are buses (see Page 2, Line 6-8)).

Regarding claim 14, BENNETT and ALIZADEH-MOUSAVI teaches all of the features with respect to claim 8 as outlined above.
BENNETT further teaches wherein one or more of the corresponding stress thresholds is based on a dynamic limit calculation (Paragraph [0086] "This threshold of variance may be determined based on each independent load curve or can be based on when the threshold of variance is exceeded by more than one, or all, of the load network preprogrammed load curves in the system", wherein preprogrammed load curves are interpreted as dynamic limit calculation).

Regarding claim 15, BENNETT teaches A computer readable medium (Paragraph [00102] "The memory storage device(s) 816 may be implemented in volatile or non-volatile, magnetic, semiconductor, tape, optical, removable, non-removable, or another type of storage device or tangible (i.e., non- transitory) computer-readable medium" comprising a program that, when executed by a processor (Paragraph [00102] "the memory storage device(s) 816 includes instructions that, when executed by the processor(s) 814, perform one or more processes consistent with the functionalities disclosed herein", performs a method for tertiary control with over-current protection (Paragraph [0059] "supply controller 1210 may coordinate with energy storage 1208 to supplement the power from power supply 1204 and maintain the supply voltage at a desired level. Supply controller 1210 can contain a protection device that operates in a manner similar to that described herein for the protection devices 110 and 700. The supply controller 1210 may also perform other functions known in the art to regulate the power, voltage, and current that flows between the supply network 1202 and the load networks 1220 and 1260", wherein regulating power, voltage, and current is interpreted as tertiary control and protection device are the over-current/fault protection), the method comprising:
calculating at least one unconstrained optimal net intertie target for an area of a power distribution network (Paragraph [0062] “The load network 120 may employ the energy storage unit 128 and load controller 130 to maintain power flow at stable levels. The energy storage unit 128 may supplement the current flow to maintain a current level of Ii into the load network 120 according to a command from load controller 130 based on a preprogrammed load curve”, wherein maintaining power flow at stable levels is interpreted as net intertie target, and based on preprogrammed load curve is interpreted as a calculation, and Paragraph [0073]);
calculating, for each resource of a plurality of resources within the area, optimal scheduled current (Paragraph [0071] "FIGS. 3 and 15 show examples of a preprogrammed load curve 300 that may be used by the load controller 130 to draw current from the supply network 102. The preprogrammed load curve 300 is based on usage by the load 140 and changes by specific amp increments with specific ramp rates. The preprogrammed load curve 300 specifies protocols following specific ramp rates and in some cases strategic current setpoints (also referred to as specific load levels) for receiving current from the supply network 102", wherein preprogrammed load curve is the optimal scheduled current, and preprogrammed is interpreted as calculation, and Paragraph [0062] and [0073]) to achieve the at least one unconstrained optimal net intertie target (Paragraph [0062] “The load network 120 may employ the energy storage unit 128 and load controller 130 to maintain power flow at stable levels. The energy storage unit 128 may supplement the current flow to maintain a current level of Ii into the load network 120 according to a command from load controller 130 based on a preprogrammed load curve”, wherein maintaining power flow at stable levels is interpreted as net intertie target, and based on preprogrammed load curve is interpreted as a calculation, and Paragraph [0073]);
comparing the net scheduled currents to corresponding stress thresholds to identify any stress violations (Paragraph [0086] "The protection may be triggered based on inconsistencies with a threshold of variances in the current levels, shape, and/or ramp rate as determined by the preprogrammed load curves. This threshold of variance may be determined based on each independent load curve or can be based on when the threshold of variance is exceeded by more than one, or all, of the load network preprogrammed load curves in the system", wherein threshold is the stress threshold, and inconsistencies are the stress violations);
reducing, when the comparing step identifies one or more stress violations, the optimal scheduled current for one or more resources, of the plurality of resources, contributing to the one or more stress violations (Paragraph [0074] "The energy storage unit 128 in combination with the storage controller may reduce variation in the currents demanded by the load network by compensating for fluctuations in the power demanded by the load 140"); and
calculating, when the comparing step identifies the one or more stress violations, updated optimal scheduled current for one or more resources, of the plurality of resources, not contributing to the one or more stress violations (Paragraph [0076] "The preprogrammed load curve 400 specifies protocols following specific ramp rates and in some cases strategic current setpoints (also referred to as specific load levels) for receiving current from the supply network 102" and "The load controller 170 may be a constant current device such that when the load requires changes in power, the power is provided or absorbed by the energy storage unit 168 so that the supply network can ramp to the new appropriate setpoint. The energy storage unit 168 and the storage controller 166 may manage variation of the currents received by the load network 160 by compensating for fluctuations in the power demanded by the load 180", wherein new setpoint and power being provided is interpreted as updating optimal scheduled current, and wherein current from the supply network is determined by an algorithm: Paragraph [0077] “The actual current drawn from the supply network 102 by the load controller 170 may be determined by an algorithm that senses a variety of parameters such as the draw of the load 180, the state of charge of the energy storage unit 168, and the time of day” thus, algorithm is interpreted as a calculation, and Paragraph [0073]).
BENNETT does not explicitly teach calculating, using the optimal scheduled currents and a plurality of stress coefficients, net scheduled current for each power line segment within the area;
However, ALIZADEH-MOUSAVI teaches calculating, using the optimal scheduled currents (Page 5, Line 14-17 “The current sensitivity coefficients are calculated using timestamped current intensity measurements provided by a plurality of metering units. The incidence matrix of the graph representing the connectivity of the electric power network can then be inferred from the sensitivity coefficients”, wherein timestamped current intensity measurements are interpreted as optimal scheduled currents) and a plurality of stress coefficients (Page 4, Line 7-11, "The connectivity or topology of the network can be represented in the form of a graph, wherein each node of the graph represents one of the physical nodes and each edge of the graph represents a power line (or branch). A particular type of matrix, called an incidence matrix, is commonly used to represent the graph of an electric power network", wherein the matrix is interpreted as stress coefficients), net scheduled current for each power line segment within the area (Page 28, Line 5-12, "IV. perform a Maximum Likelihood Estimation (MLE) of the current-power sensitivity coefficients  KlPt j linking current variations A/^t) measured at each measuring node (N1 1 , ..., N14) to the nodal power variations  AP;(t) at all measuring nodes as compiled during step III, while taking into account negative first-order serial correlation between error terms corresponding to discrepancies between the actual current variations (A/i(t)) and the variations predicted by the Maximum Likelihood Estimation, and obtain a current-power sensitivity coefficient matrix KIP^,", wherein MLE prediction is interpreted as calculating net scheduled current, and nodes are the power line segments);
BENNETT and ALIZADEH-MOUSAVI are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to power grid system.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above method for tertiary control, as taught by BENNETT, and incorporating calculating net scheduled current, as taught by ALIZADEH-MOUSAVI.
One of ordinary skill in the art would have been motivated to improve Page 30, Line 9-10 “predicting the values of variations of the intensity of the current measured by all seven metering units”, wherein Page 30, Line 15-17 “for each node, we selected the metering unit arranged to measure the current flowing into, or out of, said node through the branch arranged upstream from the node”, as suggested by ALIZADEH-MOUSAVI.

Regarding claim 16, BENNETT and ALIZADEH-MOUSAVI teaches all of the features with respect to claim 15 as outlined above.
BENNET further teaches the method further comprising: determining a first net intertie target for a first area comprising the one or more resources contributing to the one or more stress violations (Paragraph [00108] "A GFI fault can be detected by analyzing the flow of electricity at a point where the inverter connects to the load 140 or 160. In this example, ground faults result in current flowing from the inverter 802 output to the ground via the fault and returning through the grounding terminal of the inverter 802", wherein current flowing is the first net intertie target, and inverter connected to load 140 or 160 is an area, and fault is occurred when a threshold is exceeded (see Paragraph [0086]); and
determining a second net intertie target for a second area comprising the one or more resources not contributing to the one of more stress violations (Paragraph [0016] "The system may further comprise a load controller that controls current flow with a current level of Ii into a load network that provides power to one or more loads from the at least a portion of the supply network according to a preprogrammed load curve" wherein preprogrammed load curve is when loads are not contributing to stress violations, and loads can be interpreted as second area, which is described in more detail in Paragraph [0062], which shows various loads, and current flow according to preprogrammed load curve is the second net intertie since the flow of current/power is programmed to follow the load curve, and Paragraph [0077] “The load controller 170 may act as a constant current load at its various setpoints. For example, the load controller 170 can be configured to request 3 amps from the supply network 102 over a wide range of DC network voltages. As other loads ramp up, the voltage drops on the system, which typically increases all load currents. In this system design, the load may be seen as a constant current or a known ramping current to a new setpoint”, wherein request from the supply network is interpreted as determining a second net intertie in order to follow the preprogrammed load curve).

Regarding claim 17, BENNETT and ALIZADEH-MOUSAVI teaches all of the features with respect to claim 16 as outlined above.
BENNETT further teaches wherein the updated optimal scheduled current is calculated to achieve the second net intertie target (Paragraph [0076] "The preprogrammed load curve 400 specifies protocols following specific ramp rates and in some cases strategic current setpoints (also referred to as specific load levels) for receiving current from the supply network 102" and "The load controller 170 may be a constant current device such that when the load requires changes in power, the power is provided or absorbed by the energy storage unit 168 so that the supply network can ramp to the new appropriate setpoint. The energy storage unit 168 and the storage controller 166 may manage variation of the currents received by the load network 160 by compensating for fluctuations in the power demanded by the load 180", wherein new setpoint and power being provided is interpreted as updating optimal scheduled current, and managing currents for fluctuations is interpreted as the second net intertie target).

Regarding claim 18, BENNETT and ALIZADEH-MOUSAVI teaches all of the features with respect to claim 16 as outlined above.
BENNETT further teaches wherein net current for the first and the second net intertie targets is equal to net current for the at least one unconstrained optimal net intertie target (Paragraph [00108] In normal, not faulted conditions, the current flowing through the ground is zero and the algebraic sum of the current flowing through the terminals should be zero", wherein current being zero is the optimal net intertie target, and the current flows to ground and terminals are the net current for the first and second net intertie).

Regarding claim 19, BENNETT and ALIZADEH-MOUSAVI teaches all of the features with respect to claim 16 as outlined above.
BENNETT further teaches wherein the first net intertie target is equal to a stress threshold corresponding to the one or more stress violations (Paragraph [0086] "This threshold of variance may be determined based on each independent load curve or can be based on when the threshold of variance is exceeded by more than one, or all, of the load network preprogrammed load curves in the system", wherein determining threshold based on independent load curve is interpreted as first net intertie target being equal to stress threshold).

Regarding claim 20, BENNETT and ALIZADEH-MOUSAVI teaches all of the features with respect to claim 15 as outlined above.
ALIZADEH-MOUSAVI further teaches wherein the plurality of stress coefficients are in the form an M×N matrix where M is the number of power line segments in the area and N is the number of buses in the area with a current injection (Page 7, Line 14-16 "In the case of Figure 2, the network incidence matrix is a 4 x 3 matrix, where 4 stands for the number of nodes and 3 stands for the number of branches between the nodes", and Page 4, Line 7-10 "wherein each node of the graph represents one of the physical nodes and each edge of the graph represents a power line (or branch)", and nodes are buses (see Page 2, Line 6-8)).

Citation of Pertinent Prior Art
The prior art made of record and on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Ou [USP 9118205] teaches fault analysis method which includes using a matrix of two sets of microgrid power distribution networks to analyze and solve a fault current, and for various types of faults of the distributed power distribution system, obtaining appropriate boundary conditions to calculate a variety of different types of single or simultaneous fault currents of load points.
	Kennedy et al. [USP 10276321] teaches plurality of intelligently-controlled PDs is configured to protect a plurality of associated electrical loads from faults, developing faults, and other undesired electrical anomalies.
	Chu et al. [USPGPUB 2014/0229029] teaches a method for automatically coordinating a protection device of a smart power distribution management system, wherein a protection coordination correction value of the protection device is calculated via topology analysis and system analysis of a distribution system so as to apply the result to a smart power distribution management system.
	JANSSEN et al. [USPGPUB 2015/0346286] teaches a method for detecting fault in an energy supply network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHRUVKUMAR PATEL whose telephone number is (571)272-5814. The examiner can normally be reached 7:30 AM to 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P./           Examiner, Art Unit 2119   


/MOHAMMAD ALI/           Supervisory Patent Examiner, Art Unit 2119